UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-7251


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GLENN ALBERT STEWART, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:97-cr-00053-FPS-1)


Submitted:   December 18, 2014             Decided:   December 23, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Glenn Albert Stewart, Jr., Appellant Pro Se.       Paul Thomas
Camilletti, Assistant United States Attorney, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Glenn    Albert       Stewart,     Jr.,      appeals       the     district

court’s orders denying his motion for modification of sentence,

18   U.S.C.   § 3582(c)      (2012),        and   denying       his    motion        for

reconsideration.     We    have    reviewed       the    record       and     find   no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.           United States v. Stewart, No. 5:97-cr-

00053-FPS-1   (N.D.W.      Va.   Aug.   14,   2014;     Sept.     2,   2014).         We

dispense   with     oral    argument     because        the    facts        and   legal

contentions   are   adequately      presented      in    the    materials         before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                        2